Order entered January 16, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01349-CV

                       ROGERIO RIBEIRO DOS SANTOS, Appellant

                                                V.

                               LYDIA DOS SANTOS, Appellee

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-19-00301

                                            ORDER
       Before the Court is court reporter Donna Kindle’s January 13, 2020 request for a thirty-

day extension of time to file the record. Because this is an accelerated appeal from an order

appointing a receiver, we GRANT the request to the extent we ORDER the reporter’s record be

filed no later than January 27, 2020. See TEX. R. APP. P. 35.3(c).


                                                      /s/   KEN MOLBERG
                                                            JUSTICE